Citation Nr: 1730609	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.   11-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating compensable disability rating for bilateral inguinal hernias.  


REPRESENTATION

Appellant represented by:	Leanne Baker 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2015 rating decision, the RO granted a separate, noncompensable evaluated for residual scars, status post-hernia repair.  The RO also denied service connection for urinary incontinence and for uterine fibroids, s/p etopic pregnancy, and oophorectomy, claimed as gynecological disability, following referral of those issues by the Board.  The Veteran has not expressed disagreement with this decision.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system. 

In September 2014, the Board remanded the claim to the AOJ for further development.  The requested development as to the claim adjudicated has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's bilateral inguinal hernias have not been shown to have been manifested by recurrence of an inguinal hernia, readily reducible, or well supported by truss or belt.



CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral inguinal hernias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7883 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in September 2014 for additional evidentiary development.  With respect to the claim for increased ratings for bilateral inguinal hernia, the Board instructed the AOJ to schedule the Veteran for appropriate VA examination to determine the current nature and severity of the disability and address the Veteran's contentions. 

The Board instructed the AOJ to obtain any outstanding private treatment records, to specifically include records from Walter Reed Army Hospital, Hempstead General, Nassau County Medical Center, and a gastroenterologist at Nassau University Medical Center, and any other identified private treatment records pertinent to the Veteran's claims.  The Board also instructed the AOJ to obtain and associate with the record all outstanding VA treatment records. 

In November 2014, the Veteran was afforded VA examination for her service-connected bilateral inguinal hernias.  The examination report contained all findings requested by the Board. 

The AOJ also attempted to obtain the private treatment records from Walter Reed Army Hospital, Hempstead General, Nassau County Medical Center, and a gastroenterologist at Nassau University Medical Center.  The AOJ properly documented its unsuccessful attempts to obtain these records in the claims file and notified the Veteran of such so that she could attempt to obtain these records on her own behalf.  The AOJ obtained all outstanding VA treatment records and associated them with the record  The AOJ readjudicated the Veteran's claims in a May 2017 Supplemental Statement of the Case (SSOC). 

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by letters dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record. 

In March 2015, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Hempstead General Hospital, (she wrote on this form that the Hospital is closed) Walter Reed VA Hospital, and NUMC- Nassau University Medical Center.  A May 2017 VA Form 27-0820 indicates that the RO was unable to obtain complete records from New York VAMC for the period from January 1, 2001 to June 30, 2002 and Northport VAMC for the period from January 1, 1978 to April 1, 1978 and from November 03, 1979 to March 2, 2010.  The RO determined that these records do not exist.  A December 2016, letter from Walter Reed Hospital indicates there are no records under the Veteran's name and social security number.

With respect to the claim for a compensable disability rating for bilateral inguinal hernias during the appeal period, the Veteran was afforded a VA examination in November 2014.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, are adequate for rating purposes.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's bilateral inguinal hernias are rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, a noncompensable rating is assigned if the hernia is not operated, but remediable or when the hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is assigned for a hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned when the hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned where the hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A note in DC 7338 indicates that 10 percent should be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Factual Background and Analysis 

The Veteran is seeking a compensable disability rating for bilateral inguinal hernia.  The Veteran contends that the surgical repair of her inguinal hernias during active duty service has caused her to have weakness in her abdomen.  See June 2014 videoconference hearing transcript; see also February 2010 Veteran statement.

To the extent that the Veteran has also asserted that her hernias are related to multiple gynecological problems, those issues were addressed in a separate rating decision by the RO that was not appealed, and are not now before the Board.

Service treatment record (STRs) indicated that the Veteran underwent a right hernia repair in 1977 and then a left hernia repair in 1978.  See July 1978 VA Chronological Record of Medical Care.  

During a March 2005 episodic visit, the Veteran complained of right lower torso pain for the past 3 days.  See March 2005 R.N.C.H.C Medical Documents. 

In March 2010, the Veteran was afforded a VA examination.  The Veteran reported she underwent right hernia repair in 1977 and a left hernia repair in 1978 during her military service.  She stated that she had a history of fibroids since 2001.  She also stated that she was being treated with oral contraceptive pills since 2003, which helped to control her heavy menstrual bleeding related to her fibroids.  The examiner noted that the Veteran did not have a history of peritoneal tuberculosis.  The examiner reported that the Veteran had audible bowel sounds, soft, nontender, nondistended.  There were no hepatosplenomegaly or masses.  There was no current hernia seen on examination.  The examiner diagnosed a status-post repair of a left and right abdominal hernia.  See March 2010 VA Inguinal Hernia Examination. 

On her December 2011 form 9, she wrote that her current disability rating is underrated and should increase.  See December 2011 VA Form 9.

In March 2013, the Veteran complained of gas pain and black stool for the past 2 months.  See March 2013 N.U.M.C Emergency Department Nursing Care Record.  

During the April 2014 videoconference hearing before the Board, the Veteran testimony indicated her bilateral inguinal hernias has resulted in a loss of muscle strength or structure digestive problems.  She also stated that her intestines are not intact but protrude and painful.  The Veteran stated that she was not sure whether her pain was related to the hernias or possibly to endometriosis.  She stated that she does not have to wear a truss or belt for support.  Also, she testified that she does not have the loss of nerve damage and she has feeling in the area surrounding her scars.  See April 2014 Videoconference Testimony.   

The Board remanded this matter in September 2014.  The Board found that the March 2011 VA examination did not address the symptoms the Veteran testified to in the April 2014 videoconference hearing.  The VA 2011 examiner stated that there were no current signs of inguinal hernias bilaterally.  The examination report was not clear as to whether the Veteran reported these symptoms or effects to the VA examiner, and the VA examiner did not address them.  See September 2014 Board Remand.  

In the November 2014, the Veteran was afforded another VA examination.  A physical examination of the Veteran at this time did not report or observe any hernias bilaterally.  The examiner opined that the hernias had no effect on the Veteran's usual occupation or usual daily activities.  She stated, "There was no evidence of protrusion of any intestines.  Abdominal wall looked intact, and there were 2 beautifully healed non-keloid inguinal scars with no evidence of any recurrence of hernias."  The examiner noted that the Veteran had scars related to her hernias and the scars were not painful and/or unstable.  The examiner stated that the abdominal pain is most likely than not attributed to her presumed uterine fibroids.  The examiner reviewed the Veteran's records from her gastroenterologist from N.U.M.C.  The records revealed that an upper endo showed H pilory associated duodenitis and a colonoscopy showed a presence of intestinal hemorrhoids.  See November 2014 VA Inguinal Hernia Examination. 

The Board finds that the evidence does not show that the Veteran's bilateral inguinal hernias have manifested such that a compensable disability rating is warranted under DC 7338.  

The record does not show that the Veteran received any treatment for bilateral inguinal hernias during the appeal period.  The March 2011 VA inguinal hernia physical examination found no hernia.  The November 2014 inguinal hernia examination VA found that the Veteran underwent hernia repairs in 1977 and 1978, that the repairs were stable, and that the Veteran had no current problems related to the hernias.  Upon physical examination, the Veteran had no protrusion of the intestines and no hernia.  The examiner opined that the hernias have no effect on the Veteran's usual occupation or usual daily activities.  Thus, the evidence does not show that the Veteran's bilateral inguinal hernias are manifested by recurrence inguinal hernia that is readily reducible or well supported by a truss or belt.  

Therefore, the Board finds the medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  As noted above, the Veteran's prior VA examinations have not reported or detected any recurrence of the Veteran's bilateral hernias.  Furthermore, based upon the guidance of the Court in Hart, the Board has determined that there is no basis to stage the Veteran's rating for his service-connected bilateral inguinal hernia disability.  See Hart 21 Vet. App. 505; See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has also considered whether any other applicable rating criteria may enable a compensable rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

In sum, the Board finds that entitlement to a compensable disability rating for bilateral inguinal hernias must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-Schedular Rating

Under Thun v. Peake, 22 Vet App 111(2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for bilateral inguinal hernias.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The record does not show that the Veteran has sought treatment for her bilateral inguinal hernias or reported symptoms related to the disability during the appeal period.  Upon VA examination in November 2014, she did not have any signs or symptoms attributable to the bilateral inguinal hernias. Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.



ORDER

Entitlement to a compensable disability rating for bilateral inguinal hernias is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


